ORNINAL                                                     03/04/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 19-0702


                                         DA 19-0702


IN RE THE MARRIAGE OF:
                                                                 FILED
STEVAN STREIT WILLIAMS,
                                                                 Mr.R 0 4 ?.0)0
              Petitioner and Appellee,                               ,""3! e'ff

                                                                                  ER
      v.

LINDSAY MARIE WILLIAMS,

              Respondent and Appellant.


      This Court reviews briefs to ensure compliance with Rule 12 of the Montana
Rules of Appellate Procedure. After reviewing the Appellant's opening brief filed on
March 4, 2020, this Court has determined that the brief does not comply with the Rule
and must be resubmitted.
       M.R. App. P. 12(1)(i) requires appellants to attach an "appendix that
includes the relevant judgment, order(s), findings of fact, conclusions of law,jury
instruction(s), ruling(s), or decision(s)from which the appeal is taken together with any
written memorandum or rationale of the court" to an opening brief. In addition, the
appendix must include its own table of contents.
       Therefore,
      IT IS ORDERED that the Appellant file nine copies ofthe brief with an appendix
that includes the relevant documents from which her appeal is taken along with a table of
contents for the appendix within ten(10) days ofthe date ofthis Order with the Clerk of
this Court.
      IT IS FURTHER ORDERED that the signed original and nine copies of the
referenced brief be returned for revisions necessary to comply with the specified Rule;
      IT IS FURTHER ORDERED that a signed original and nine copies of the revised
brief ordered herein be filed within ten (10) days of the date of this Order with the Clerk
of this Court and that one copy ofthe revised brief be served on each counsel of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed;
      IT IS FURTHER ORDERED that the postage costs for returning the referenced
copies of Appellant's brief will be billed to Appellant's counsel by the Clerk ofthis Court
and shall be due and payable upon receipt; and
      IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing ofthe revised brief.
       The Clerk of this Court is directed to mail a true copy of this Order to counsel for
Appellant and to mail a true copy of this Order to all counsel upon whom the brief was
served.
      DATED thisla day of March, 2020.
                                                        For the Court,